     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 1 of 6 Page ID #:371



 1     TRACY L. WILKISON
       Acting United States Attorney
 2     SCOTT M. GARRINGER
       Assistant United States Attorney
 3     Chief, Criminal Division
       ANDREW BROWN (Cal. Bar No. 172009)
 4     VICTOR A. RODGERS (Cal. Bar No. 101281)
       MAXWELL COLL (Cal. Bar No. 312651)
 5     Assistant United States Attorneys
       Major Frauds/Asset Forfeiture/
 6     General Crimes Sections
            1100/1400/1200 United States Courthouse
 7          312 North Spring Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-0102/2569/1785
            Facsimile: (213) 894-6269/0142/0141
 9          E-mail: Andrew.Brown@usdoj.gov
                    Victor.Rodgers@usdoj.gov
10                  Maxwell.Coll@usdoj.gov

11     Attorneys for Defendants
       UNITED STATES OF AMERICA, et al.
12
                                UNITED STATES DISTRICT COURT
13
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      WESTERN DIVISION
15
      JOHN DOE,                                 Case No. 2:21-cv-02803-RGK-MAR
16
                  Plaintiff,                    DEFENDANTS UNITED STATES OF
17                                              AMERICA, TRACY L. WILKISON
                       v.                       (OFFICIAL CAPACITY) AND KRISTI
18                                              KOONS JOHNSON (OFFICIAL
      UNITED STATES OF AMERICA,                 CAPACITY)’S OPPOSITION TO
19    TRACY L. WILKISON (OFFICIAL               PLAINTIFF’S EX PARTE APPLICATION
      CAPACITY), KRISTI KOONS JOHNSON           FOR LEAVE TO FILE SURREPLY
20    (OFFICIAL CAPACITY),
                                                Date:      July 6, 2021
21                Defendants.                   Time:      9:00 a.m.
                                                Courtroom: 850, the Honorable
22                                                         R. Gary Klausner

23

24

25

26

27

28
     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 2 of 6 Page ID #:372



 1          The government hereby opposes the ex parte application for leave

 2     to file a surreply filed by plaintiff John Doe.

 3
       Dated: June 29, 2021                Respectfully submitted,
 4
                                           TRACY L. WILKISON
 5                                         Acting United States Attorney

 6                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
 7                                         Chief, Criminal Division

 8                                                       /s/
                                           ANDREW BROWN/VICTOR RODGERS/MAXWELL
 9                                         COLL
                                           Assistant United States Attorneys
10
                                           Attorneys for Defendants
11                                         UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 3 of 6 Page ID #:373



 1          Defendants United States of America, Tracy L. Wilkison and

 2     Kristi Koons Johnson (collectively, “the government”) respectfully

 3     submit this opposition to Plaintiff’s ex parte application for leave

 4     to file a surreply (“Application”) (Dkt. 30).

 5          First, Plaintiff’s application for ex parte relief does not even
 6     cite the Central District’s standard and should be dismissed on that
 7     basis alone.    “An ex parte application is a means of obtaining
 8     extraordinary relief and is appropriate in only rare circumstances.”
 9     MAG Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc., 5:18-CV-
10     01096-RGK-JC, 2019 WL 1427272, at *1 (C.D. Cal. Jan. 25, 2019)
11     (Klausner, J.) (citing Mission Power Eng'g Co. v. Cont'l Cas. Co.,
12     883 F. Supp. 488, 492 (C.D. Cal. 1995)).        “Such applications are
13     ‘inherently unfair, and they pose a threat to the administration of
14     justice.   They debilitate the adversary system.’”        George v. Kasaine,
15     17-cv-02863-AN (MRWx), 2015 WL 12850543 at *2 (C.D. Cal. May 5, 2015)
16     (quoting Mission Power, 883 F. Supp. at 490).         Accordingly, courts in
17     this District only grant ex parte relief where a movant shows two
18     things: first, that his cause will be irreparably prejudiced if the
19     underlying motion is heard according to regular noticed motion

20     procedures; and second, that he is without fault in creating the

21     crisis that requires ex parte relief (or that the crisis occurred as

22     excusable neglect).     Plaintiff entirely ignores this law in its ex

23     parte application, and the Court should deny the request on this

24     basis.

25          Second, Plaintiff cannot demonstrate irreparable prejudice
26     because the “new arguments” to which Plaintiff claims he must be
27     afforded a new opportunity to respond are (1) simple principles of

28     asset forfeiture law that resemble the arguments previously made by

                                              3
     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 4 of 6 Page ID #:374



 1     the government; and (2) are in direct response to Plaintiff’s

 2     opposition.    See Edwards v. Toys ‘R’ US, 527 F. Supp. 2d 1197, 1205

 3     n.31 (C.D. Cal. 2007).     In his opposition, Plaintiff asks, “Must one

 4     believe, for example, that the 370 boxes the Government seeks to

 5     forfeit did not contain a single document? (They obviously did

 6     contain many, many documents—otherwise, how did the Government

 7     identify any names associated with the boxes?).”         In direct response

 8     to this argument, the government correctly noted in reply that if

 9     there are documents in Plaintiff’s box, he still has an adequate

10     remedy at law because he can serve a document request in a judicial

11     forfeiture action to obtain them, “and the government has the right

12     to retain documents or any other items situated therein as evidence.”

13     Plaintiff again ignores the law by arguing that this direct response

14     to Plaintiff’s own argument triggers a right to a surreply.           Not so.

15     See Edwards, 527 F. Supp. 2d at 1205 n.31. Plaintiff’s position that

16     it is entitled to a surreply on this basis would lead to an endless

17     volley of briefs and is exactly what Mission Power seeks to prevent.

18          Moreover, the crux of the government’s argument is the same on

19     reply -- the initiation of forfeiture proceedings provides an
20     adequate remedy at law and divests courts from hearing Fed. R. Crim.
21     P. 41(g) motions or complaints for the return of property.            Plaintiff
22     seeks to muddle issues that are already crystalized for the Court.

23     Because Plaintiff’s proposed surreply does not alter the Court’s

24     analysis of whether the initiation of forfeiture proceedings provides

25     an adequate remedy at law and divests courts from hearing Fed. R.

26     Crim. P. 41(g) motions or complaints for the return of property,

27     there is no risk of “irreparable prejudice” and no good cause for

28     granting the ex parte application.         See Urena v. Earthgrains

                                              4
     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 5 of 6 Page ID #:375



 1     Distrib., LLC, 16-cv-000634- CJC(DFMx), 2017 WL 4786106, at *11 n.4

 2     (C.D. Cal. July 19, 2017) (denying ex parte application to file

 3     surreply where party did not make a showing of good cause).

 4          Third, the Court’s order in the Snitko case does not materially
 5     affect the pending motion to dismiss, as the government has explained

 6     in the Memorandum Of Points And Authorities Regarding The Order To

 7     Show Cause Re Preliminary Injunction, which will be filed today.

 8     Plaintiff again attempts to steer the court from the crux of the

 9     government’s motion to dismiss.       The Court is aware of its own order

10     issued in the Snitko case, and the Mission Power standard is not met

11     simply because the Court granted a TRO in a separate proceeding.

12     This would allow plaintiffs to file surreplies whenever a court

13     grants an order in a related case.         That is not the law.

14          Fourth, Plaintiff is wrong again in arguing that ex parte relief
15     should be granted because he disagrees with the government’s position

16     on the USPV claim.     Plaintiff complains that the government “falsely

17     asserts” that USPV’s claim contesting forfeiture is invalid because

18     it is signed for counsel for USPV.         First, there is no risk of

19     “irreparable prejudice” and no good cause for granting the ex parte

20     application on this basis.      Second, an attorney is always an

21     authorized representative—but an attorney cannot sign a claim on

22     behalf of a corporation in submitting a claim.         Indeed, the only case

23     Plaintiff cites for his erroneous position (United States v. Funds

24     From Fifth Third Bank, 2013 WL 5914101 (E.D. Mich., Nov. 4, 2013)) is

25     inapposite.    There, the attorney signed a claim, it was rejected by

26     the IRS, and the attorney submitted another claim “this time using

27     the form provided . . . and having [the company’s president] sign the

28     claim under oath.”     Id.   The claim must be signed by corporate

                                              5
     Case 2:21-cv-02803-RGK-MAR Document 31 Filed 06/29/21 Page 6 of 6 Page ID #:376



 1     officer, not by the corporation’s counsel.        See, e.g., United States

 2     v. One Boeing 747-200 Flight Simulator, No. 10-CV-1022-WMN, 2010 WL

 3     4826300, at *1 (D. Md. Nov. 23, 2010) (granting motion to strike

 4     claim signed by foreign corporation’s U.S. counsel because it was not

 5     signed by “the claimant” or “its corporate officer”).

 6          For these reasons, the Court should deny Plaintiff’s ex parte

 7     application for leave to file a surreply.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              6
